Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2005

Lucas v. Twp of Bethel
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1128




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lucas v. Twp of Bethel" (2005). 2005 Decisions. Paper 1206.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1206


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-1128


                      WILLIAM A. LUCAS; AUGUST LUCAS;
                      DAVID J. KUSHON; JANIE B. KUSHON,

                                            Appellants

                                             v.

                    TOWNSHIP OF BETHEL; JAMES RIEDERER;
                    ROBERT E. PRUNTY; MARGARETTA REED

                                             v.

                       ALLEGHENY VALLEY LAND TRUST,

                                     Third-Party-Defendant




                      Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 98-cv-01928)
                          District Judge:Doneta W. Ambrose




                              Argued on January 13, 2005

             BEFORE: SCIRICA, Chief Judge, ROTH, Circuit Judges, and
                           IRENAS,* District Judge

____________
      *Honorable Joseph E. Irenas, United States District Court Judge for the District of
New Jersey, sitting by designation.
                              (Opinion Filed May 12, 2005)


Donald B. Smith, Esquire (Argued)
William C. Smith, Esquire
7800 Perry Highway
Pittsburgh, PA 15237

      Counsel for Appellants


Karen E. Chilcote, Esquire (Argued)
Dennis J. Mulvihill, Esquire
Robb, Leonard & Mulvihill
One Mellon Bank Center, Suite 2300
Pittsburgh, PA 15219

Daniel M. Taylor, Jr., Esquire (Argued)
Swartz Campbell
4750 U. S. Steel Tower
600 Grant Street
Pittsburgh, PA 15219

      Counsel for Appellees


                                          OPINION


ROTH, Circuit Judge:

      This case involves a dispute between the Allegheny Valley Land Trust (AVLT),

the Township of Bethel, and various individual landowners over a former railroad grade

and materials removed from it. The background of this case is discussed in detail in this

Court’s opinion in Lucas v. Township of Bethel, 319 F.3d 595 (3d Cir. 2002) (Lucas I).

                                             2
The question before this Court is whether the District Court properly granted summary

judgment against Plaintiffs’ claims under 42 U.S.C. § 1983 and properly declined to

exercise jurisdiction over Plaintiffs’ pendent state law claims. For the reasons that

follow, the District Court’s grant of summary judgment and remand of the state law

claims will be affirmed.

       After this Court remanded this case in Lucas I, the District Court adopted the

Report and Recommendation of a Magistrate, granting summary judgment for AVLT and

the Township on Plaintiffs’ federal claims and remanding the state law claims to the

Pennsylvania Court of Common Pleas. Plaintiffs claimed that they suffered constitutional

violations due to entry onto the right of way and removal of materials from the right of

way and were entitled to relief under 42 U.S.C. § 1983. The Magistrate concluded that

any entry onto the right of way would not constitute a federal violation but, rather, only

implicates the state law of trespass. The Magistrate also concluded that the materials

removed from the right of way were ballast, which was personalty rather than a part of the

right of way. Thus, the Magistrate concluded, Plaintiffs’ failure to produce evidence that

the ballast was anything but materials originally deposited by the railroad means that they

did not support a federal claim. The Magistrate then concluded that the law of

supplemental jurisdiction required the remaining state law claims to be remanded to the

state court.

       As explained in Lucas I, the District Court had federal question jurisdiction over



                                              3
Appellants’ claims pursuant to 42 U.S.C. § 1983 and pendent jurisdiction over Plaintiffs’

state law claims pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367(a). This Court has

jurisdiction over the appeal from the District Court’s grant of summary judgment and

remand of the state law claims pursuant to 28 U.S.C. § 1291.

       The standard of review from a grant of summary judgment is plenary. Gottshall v.

Consolidated Rail Corp., 56 F.3d 530, 533 (3d Cir. 1995). Summary judgment is only

appropriate if there are no genuine issues of material fact and the movant is entitled to

judgment as a matter of law. Fed.R.Civ.P. 56(c). In reviewing the District Court’s grant

of summary judgment, this Court must view the facts in a light most favorable to the

non-moving party. Id. This Court employs an abuse of discretion standard to review a

district court’s decision to decline jurisdiction over a pendent claim. Edelstein v. Wilentz,

812 F.2d 128, 133-34 (3d Cir. 1987).

                                   I.Summary Judgment

       The District Court concluded that, even if Plaintiffs could show ownership of the

right of way, the Township’s entry would only constitute trespass. This conclusion was

correct, as Plaintiffs did not state a constitutional deprivation in this regard. Plaintiffs did

attempt to state a deprivation, however, regarding the removal of materials from the right

of way. A review of the District Court’s decision reveals that there was sufficient

evidence to support the District Court’s finding that the materials were ballast and did not

belong to Plaintiffs and that the District Court correctly concluded that the removal of



                                               4
ballast was the only basis for Plaintiffs’ federal claims.

       The District Court concluded that there was no factual issue that the materials

removed from the right of way by the Township were materials originally deposited by

Conrail or its predecessors. Although Plaintiffs allege in their briefs that there is evidence

that the removed materials did not originate with the railroad, the record does not reveal

any factual evidence and Plaintiffs could not point to any evidence at oral argument in

support of this position. Further, there is uncontroverted testimony in support of the

Township’s position that only ballast materials, consistent with those deposited by

railroads, were removed from the right of way. Thus, there is no issue of material fact

that only ballast was removed from the right of way.

       The District Court, having found no issue of fact regarding the content of materials

removed from the right of way and no issue of fact that the ballast was originally

deposited by the railroad, concluded that Plaintiffs had not shown that they owned the

ballast, regardless of whether they owned the right of way. The District Court’s

conclusion relied on In the Matter of Reading Company, 77 B.R. 452 (E.D.Pa. 1987).

Reading stands for the proposition that ballast is personalty rather than real property and,

if ballast is brought onto the right of way by a railroad, it retains its nature as personalty.

Reading, 77 B.R. at 454. Thus, so long as the railroad has an ownership interest in the

ballast, it can remove the ballast from the right of way, regardless of whether the railroad

has an ownership interest in the right of way. Reading, 77 B.R. at 455.



                                               5
       The District Court’s legal conclusion that the ballast is personalty that can be

removed was correct. There is no issue of fact that the materials removed from the right

of way were ballast and that this ballast was put on the right of way by the railroad. Thus,

the ballast retained its nature as personalty and could be conveyed to AVLT by the

railroad and Plaintiffs have not shown an issue of fact in support of their federal claim

regarding the ballast. Thus, the only remaining issue to be resolved is the ownership of

the property itself, which is an issue that remains only under the state law doctrine of

abandonment.

                          II.Jurisdiction Over State Law Claims

       The District Court concluded that because Plaintiffs had not raised an issue of fact

regarding a federal claim, its original jurisdiction was extinguished, and the case should

be remanded to the state court. See 28 U.S.C. § 1367(c)(3), Borough of West Mifflin v.

Lancaster, 45 F.3d 780, 788 (1995)(holding that when original jurisdiction claims are

dismissed before trial, the district court must decline to exercise jurisdiction over pendent

state claims unless there is an affirmative justification for doing so). Plaintiffs argue that

the District Court should exercise jurisdiction because the issue of abandonment involves

both federal and state law and because there is a potential conflict between this Court’s

decision in Lucas I and a Pennsylvania decision, Buffalo Township. v. Jones, 571 Pa.

637, 813 A.2d 659 (Pa. 2003).

       Plaintiffs suggest that the potential conflict between the Pennsylvania Supreme



                                               6
Court ruling in Buffalo Township and this Court’s decision in Lucas I is a sufficient

justification for the District Court to exercise supplemental jurisdiction. Plaintiffs’

argument overstates the holding of Buffalo Township, which is not incompatible with

Lucas I. Lucas I held that the jurisdiction of the Interstate Commerce Commission (ICC)

is extinguished after it unconditionally authorizes a railroad’s abandonment, if the

railroad has not asked the ICC to intervene and prevent abandonment under the National

Trail Systems Act, 16 § U.S.C. 1247(d). This Court’s conclusion reflects the fact that,

although the broad issue of ownership of rights of way by railroads is covered by both

federal law, in the form of ICC regulation, and state law, in the area of property rights, the

issue of abandonment is not a mixed question of federal and state law. Rather, once the

regulatory oversight of the ICC ends, as it has in this case, the issue of who owns a right

of way is decided as a matter of state law.

       Buffalo Township holds that, when adjudicating whether a right of way has been

abandoned by a railroad, Pennsylvania law requires consideration of whether there was an

intention to abandon the property and external acts by which such abandonment was

carried out. See Lawson, 417 A.2d at 160. The court further held that the intent to

abandon is determined by a variety of factors, including whether the railroad filed a

request to abandon with the ICC, salvaged the rails from the right of way, and negotiated

with a third party for an alternate use of the land. Buffalo Township, 813 A.2d at 665.

Thus, these two holdings are not incompatible, as Plaintiffs suggest, and certainly do not



                                              7
justify the District Court exercising jurisdiction if only pendent state law claims remain.

In addition, because there is a related state court action in this case, it would be in the

interest of judicial efficiency for the state courts to consider the claims arising out of this

dispute in their entirety.

                                        III.Conclusion

       The District Court did not err in finding that Plaintiffs have not presented a

material issue of fact regarding their federal claims. In addition, the District Court did not

err in declining to exercise supplemental jurisdiction over the remaining state law claims.

Thus, the District Court’s decision is affirmed.




                                               8